Case 1:19-cv-09999-CM Document 66 Filed 05/18/20 Page 1of1
Case 1:19-cv-09999-CM Document 63-1 Filed 05/14/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CVS PHARMACY, INC., RITE AID Civil Case No. 19-cv-09999 (CM)
CORPORATION, & RITE AID HDQTRS. CORP.,

Plaintiffs,

ASTRAZENECA PHARMACEUTICALS L.P.,
ASTRAZENECA L.P., ASTRAZENECA UK
LIMITED, HANDA PHARMACEUTICALS, LLC,
PAR PHARMACEUTICAL, INC., and ACCORD
HEALTHCARE, INC.,

Defendants.

 

[PROPOSED| ORDER GRANTING WITHDRAWAL OF
HAYNES AND BOONE, LLP

 

Haynes and Boone, LLLP’s motion for withdrawal from the above-captioned matter is
granted, Haynes and Boone, LLP, and attorney William Feldman, are terminated as counsel of
record for Defendant Accord Healthcare, Inc. in the above-captioned matter.

IT IS HEREBY ORDERED that Haynes and Boone, LLP’s motion for withdrawal
from the above-captioned matter is GRANTED; and it is further

ORDERED that attorney William Feldman is terminated as counsel of record for
Accord Healthcare, Inc.; and it is further

ORDERED that the Court's clerk shall turn off the electronic notification for attorney

William Feldman, and those associated with his appearance, in connection with the above-

captioned matfer.

Dated: ST sex i ’ } _

“Hon, Colleen McMahon:
United States District Judge

 
